*577OPINION.
Smith:
Section 214 (a) (5) of the Revenue Act of 1924 permits the deduction of losses sustained in the-taxable year if incurred in any transaction entered into for profit. We think that the facts here support the petitioner’s contention that the loss upon the sale m 1925 of the property in question, both real and personal, comes within the provisions of the statute. While it may have been the petitioner’s intention at one time to retain a part of the land purchased for her own use, the evidence discloses that it was her intention to sell the property for a profit as soon as such sale or sales could be effected. In its entirety, the transaction has the appearance of the usual real estate or subdivision development so prevalent in this and other communities at that time.
The question of depreciation is not in dispute. The parties have agreed that in case it is found that a deductible loss was sustained upon the sale of the property the usual rates of depreciation should be used in computing the amount of such loss.

Judgment will be entered under Rule 50.